        Case 5:18-cv-05451-JLS Document 90 Filed 03/29/21 Page 1 of 26




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

NISSAN MOTOR ACCEPTANCE CORP.                : CIVIL ACTION
                                             :
              v.                             : NO. 18-5451
                                             :
SPORTS CAR LEASING LLC                       :


                                     MEMORANDUM

SCHMEHL, J.        /s/ JLS                                       March 29, 2021



       Plaintiff Nissan Motor Acceptance Corporation (“Nissan” or “NMAC”) brought this

action to enforce its perfected security interest in certain vehicles purchased by

Defendant Sports Car Leasing LLC (“Sports Car Leasing”) from three Nissan

dealerships in New Jersey and, for such vehicles Sports Car Leasing has already sold,

its security interest in the proceeds of such sales. In its Amended Complaint, Nissan

asserts claims for replevin (Count One), declaratory judgment (Count Two) and

conversion (Count Three). Nissan seeks a Writ of Replevin, declaratory judgment as

well as compensatory and punitive damages. Presently before the Court is Nissan’s

motion for summary judgment. For the reasons that follow, the Court will deny Nissan’s

motion and, because the Court agrees with Nissan that there are no material facts in

dispute, invites Sports Car Leasing to file a motion for summary judgment.

       A court shall grant a motion for summary judgment “if the movant shows that

there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). An issue is “genuine” if there is a

sufficient evidentiary basis on which a reasonable jury could return a verdict for the non-



                                             1
         Case 5:18-cv-05451-JLS Document 90 Filed 03/29/21 Page 2 of 26




moving party. Kaucher v. Cnty. of Bucks, 455 F.3d 418, 423 (3d Cir. 2006) (citing

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). A factual dispute is

“material” if it might affect the outcome of the case under governing law. Id. (citing

Anderson, 477 U.S. at 248).

       Under Rule 56, the Court must view the evidence presented on the motion in the

light most favorable to the non-moving party. See Anderson, 477 U.S. at 255. However,

“[u]nsupported assertions, conclusory allegations, or mere suspicions are insufficient to

overcome a motion for summary judgment.” Betts v. New Castle Youth Dev. Ctr., 621

F.3d 249, 252 (3d Cir. 2010). The movant bears the initial responsibility for informing the

Court of the basis for the motion for summary judgment and identifying those portions of

the record that demonstrate the absence of a genuine issue of material fact. Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986). Where the non-moving party bears the

burden of proof on a particular issue, the moving party’s initial burden can be met simply

by “pointing out to the district court that there is an absence of evidence to support the

nonmoving party’s case.” Id. at 325. After the moving party has met the initial burden,

the non-moving party must set forth specific facts showing that there is a genuinely

disputed factual issue for trial by “citing to particular parts of materials in the record,

including depositions, documents, electronically stored information, affidavits or

declarations, stipulations . . . , admissions, interrogatory answers, or other materials” or

by “showing that the materials cited do not establish the absence or presence of a

genuine dispute.” Fed. R. Civ. P. 56(c).

        Summary judgment is appropriate if the non-moving party fails to rebut by

making a factual showing “sufficient to establish the existence of an element essential to



                                               2
          Case 5:18-cv-05451-JLS Document 90 Filed 03/29/21 Page 3 of 26




that party’s case, and on which that party will bear the burden of proof at trial.” Celotex,

477 U.S. at 322.

        The following facts are either stipulated to by the parties (“SOF”) or otherwise not

in dispute 1:

                1. NMAC provides wholesale credit lines and purchase money financing

                    to authorized Nissan and Infiniti dealers across the country. (SOF ¶ 1,

                    ECF 68-4.)

                2. These financing arrangements – called “floor plan” financing in the

                    automotive industry – enable authorized dealers to acquire in-store

                    vehicle inventory for retail sale. (SOF ¶ 2.)

                3. Between 2007 and 2018, NMAC extended floor plan financing to three

                    related authorized dealers, Infiniti of Englewood, LLC d/b/a Nissan of

                    Englewood, Nissan of Hawthorne LLC d/b/a Nissan of Hawthorne, and

                    Elite Nissan of Bergenfield LLC d/b/a Elite Nissan of Bergenfield



1 In support of its Opposition to Nissan’s motion for summary judgment, Sports Car Leasing has included

a “supplemented record” that seeks to introduce new evidence that Sports Car Leasing contends is
relevant to these proceedings. This new evidence was apparently not provided as part of Sports Car
Leasing’s initial disclosures or in response to discovery requests, and only was provided to Nissan after
Nissan filed for summary judgment. Such evidence includes: the Affidavit of Gary V. Cohen (ECF 71-1);
the Affidavit of Michael P. Fleisher, Sr. (ECF 71-2), as well as documents attached as exhibits which were
not produced in discovery; the Affidavit of Ralph Pindek (Exhibit 7); the Affidavit of Ralph Pindek in
connection with the New Jersey Litigation (ECF 71-8), as well as documents attached as exhibits which
were not produced in discovery; the Affidavit of Craig Heller (ECF 71-9); correspondence between
counsel for Sports Car Leasing and the court presiding over the New Jersey litigation (ECF 71-10); and
the Affidavit of Michael Curry in connection with the New Jersey Litigation (ECF 71-13). The Court agrees
with Nissan that since it did not have the opportunity to depose these affiants during the discovery period
of this litigation and ask questions about the statements contained in the Affidavits, the Affidavits should
be stricken as untimely and prejudicial. If defense counsel wanted these Affidavits to be part of the
record, he should have produced them long before the discovery period ended and the date dispositive
motions were due, April 30, 2020. (EFC 60.) In addition, the Affidavits of Ralph Pindek and Craig Heller
were sworn to after each had had his deposition taken by Plaintiff. While the Court does not believe the
contents of these affidavits contradicts their deposition testimony for purposes of the sham affidavit rule,
the Court does note that the contents do, at the very least, embellish on their deposition testimony further
prejudicing the Plaintiff.

                                                     3
Case 5:18-cv-05451-JLS Document 90 Filed 03/29/21 Page 4 of 26




       (collectively, the “Dealerships”). (Amended Complaint ECF 21, Ex. A-

       C.)

    4. The floor plan financing arrangements were memorialized in

       Automotive Wholesale Finance and Security Agreements (the

       “WSAs”). Pursuant to the WSAs, NMAC extended more than $43

       million in credit to the Dealerships (the “Loans”). (ECF 21 at ¶ 14, 15

       Ex. A-C.) The Dealerships used the Loans to acquire new vehicle

       inventory from global automotive manufacturer Nissan North America

       (“NNA”). (ECF 21 at ¶ 12, Ex. A-C.)

    5. After the Dealerships acquired vehicles under the WSAs, the vehicles

       would then be delivered to the Dealerships not with a title but instead

       with a Manufacturer’s Statement of Origin (“MSO”). (SOF ¶ 3.) An

       MSO signifies that a vehicle is new, unused, without a title, and has

       only been transferred between non-consumer entities such as car

       dealerships, manufacturers, or financial holding companies. (ECF 21 at

       ¶ 19, Ex. A-C.)

    6. In exchange for receiving floor plan financing from NMAC, the

       Dealerships granted NMAC continuing senior security interests and

       liens in the Dealerships’ collateral, including each floor planned vehicle

       held for retail sale (the “Collateral”). (See WSAs at § 2.4, ECF 21, Ex.

       A-C.)




                                  4
Case 5:18-cv-05451-JLS Document 90 Filed 03/29/21 Page 5 of 26




    7. NMAC perfected its security interest and lien in, among other

       Collateral, each floor planned vehicle by filing UCC-1 Financing

       Statements. (See UCC-1 Financing Statements, ECF 21 at 21, 29, 37.)

    8. Under the WSAs, after a Dealership sells a financed vehicle, it is

       required to promptly repay the Loan that NMAC advanced for the

       purchase of that vehicle. (ECF 21, Ex. A-C at § 2.3.2.) Only upon both

       the sale of a vehicle and repayment of the Loan to NMAC, would

       NMAC’s lien be satisfied, and a Dealership authorized to transfer the

       vehicle, with title, to a third-party customer. (ECF 21 at ¶ 20.)

    9. The Dealerships possessed the floor planned vehicles for the sole

       purpose of storing and exhibiting them for sale or lease in the ordinary

       course of the Dealer’s business. (ECF 21, Ex. A-C at § 3.1.) NMAC

       retained ownership of the vehicles until the Dealerships repaid the

       Loans advanced by NMAC to finance each vehicle. (Id.) Only upon

       NMAC’s receipt of repayment of the Loan, but not before, were the

       Dealerships authorized to transform the MSO of a new vehicle into a

       title that would allow the vehicle to be directly transferred to a

       customer. (ECF 21 at ¶ 20.)

    10. A Dealership’s sale of a vehicle without first repaying the floor plan

       financing for the vehicle – an express violation of the WSAs – is known

       in the automotive industry as “selling out of trust” (“SOT”). (Id. at ¶ 22.)

    11. Following routine on-site audits of the Dealerships and their inventory

       on December 11, 2018, NMAC discovered that the Dealerships had



                                   5
Case 5:18-cv-05451-JLS Document 90 Filed 03/29/21 Page 6 of 26




       sold approximately 745 floor planned vehicles out of trust, resulting in

       approximately $24.3 million being owed to NMAC. (Id. at ¶ 26.) NMAC

       thereafter declared events of default for, among other things, failing to

       pay indebtedness when due; breach of warranty, representation, or

       statement; and failure to allow an audit of financial records. (Id. at ¶

       28.)

    12. On December 14, 2018, NMAC filed a civil action against the

       Dealerships, among others, in the United States District Court of New

       Jersey in Nissan Motors Acceptance Corporation v. Infiniti of

       Englewood, LLC, et al., Civil Action No. 2:18-cv-17228-MCA-MAH (the

       “New Jersey litigation”).

    13. Sports Car Leasing is an automobile wholesaler that specializes in

       purchasing vehicles at wholesale prices and reselling them to third-

       party customers. (ECF 21 at ¶ 30; Pindek Dep. ECF 68-8 at 17:6-18:5.)

    14. Ralph Pindek (“Pindek”) founded Sports Car Leasing in the early

       2000s and is a controlling member along with his wife. (SOF ¶ 5.)

    15. Pindek has been involved in the automotive business for about thirty

       years. (SOF ¶ 6.) Sports Car Leasing employs Craig Heller (“Heller”)

       as a commission-based wholesale buyer. (Heller Dep. ECF 68-3 at

       9:19-21; 14:6-12.)

    16. Heller “grew up in” the auto industry, learning from his father who also

       was a wholesaler. (SOF ¶ 7.)




                                   6
Case 5:18-cv-05451-JLS Document 90 Filed 03/29/21 Page 7 of 26




    17. On average, Sports Car Leasing completes about 1000 vehicle sales

       per year. (SOF ¶ 8.)

    18. According to Pindek, Sports Car Leasing buys vehicles from private

       individuals, but over the past ten years, it has purchased 90 to 95

       percent of its vehicles from dealerships. (Pindek Dep. ECF 68-8 at 17-

       18.) Heller confirmed that “most of the time” he buys from dealerships.

       (Heller Dep.ECF 68-3 at 26.)

    19. Sports Car Leasing will sometimes purchase anywhere from one, five,

       ten or “whatever they have to sell” vehicles from dealerships. (Pindek

       Dep. ECF 68-8 at 28.)

    20. According to Pindek, all of the vehicles Sports Car Leasing purchases

       are pre-owned vehicles. (Id. at 29, 30.)

    21. According to Pindek, dealerships sometimes need to sell vehicles in

       groups in order to meet the manufacturer’s quotas. (Id. at 31.)

    22. Sports Car Leasing sells 90 to 95 percent of the vehicles that it

       purchases through the Manheim Auto Auction (“Manheim”). (Heller

       Dep. ECF 68-3 at 13.)

    23. All of the vehicles Sports Car Leasing buys have either regular or MSO

       titles. According to Pindek, cars on regular titles can be sold to anyone

       while cars on MSO titles can only be sold to dealerships. (Pindek Dep.,

       ECF 68-8, at 51.)

    24. Sports Car Leasing sells vehicles through Manheim about 80 times per

       year. (SOF ¶ 10.)



                                  7
Case 5:18-cv-05451-JLS Document 90 Filed 03/29/21 Page 8 of 26




    25. It is customary for Sports Car Leasing to inspect all vehicles before

       purchasing them. (SOF ¶ 11.)

    26. The amount of mileage or the chain of ownership of a vehicle is not

       determinative of whether Sports Car Leasing deems the Vehicles pre-

       owned; rather, a vehicle is “pre-owned,” according to Sports Car

       Leasing, if the originating or authorized dealership “punches in” the

       vehicle’s information, thereby generating a title and removing the

       vehicle’s MSO. (SOF ¶ 12.)

    27. Punching a vehicle allows the Dealership to receive incentive awards

       from the manufacturer.

    28. Sports Car Leasing determines a vehicle’s value – and therefore its

       potential profit on a vehicle – by assessing the Manheim Market Report

       (“MMR”) for the vehicle. (ECF 68-8 at 36:16-18.) MMR value is

       calculated by taking a rolling average of all sales for a model year

       vehicle at Manheim within a given year. (Id. at 37:7-10); MMR value,

       however, does not account for variations in a vehicle’s condition,

       mileage, and other factors that are determinative of a vehicle’s fair

       market value. (Id. at 37:7-10.)

    29. Using MMR as a guide, Sports Car Leasing ultimately determines a

       vehicle’s value based on Pindek’s “gut feeling” acquired from his

       “[y]ears of experience.” (SOF ¶ 13.)




                                  8
Case 5:18-cv-05451-JLS Document 90 Filed 03/29/21 Page 9 of 26




    30. Typically, after Sports Car Leasing purchases vehicles from a

       dealership,   the   vehicles   are   transported   to   Pennsylvania   for

       reconditioning. (SOF ¶ 14.)

    31. After the vehicles are reconditioned, they are put up for sale at

       Manheim. (SOF ¶ 15.)

    32. Sports Car Leasing began purchasing vehicles from the Dealerships

       as early as the beginning of 2017 when Gary Cohen (“Cohen”), a

       general manager at one or more of the Dealerships, contacted Heller.

       (Pindek Dep., ECF 68-8 at 43, 45.)

    33. Between the beginning of 2017 and the end of 2018, Sports Car

       Leasing purchased approximately 500 vehicles from the Dealerships

       encompassing 31 separate transactions. (ECF 71-15, Ex.2.) Some of

       these transactions involved a single vehicle while one involved 111

       vehicles. (Id.) Yet, none of the first 26 purchases and only three out of

       the last five purchases have been challenged by Nissan.

    34. In or about the Fall of 2018, Cohen approached Heller about an

       opportunity for Sports Car Leasing to purchase a number of vehicles in

       bulk. (Pindek Dep., ECF 68-8 at 44:23-45:21; Heller Dep. ECF 68-3 at

       17:14.) The offer was attractive to Sports Car Leasing because it could

       make a profit. (Pindek Dep., ECF 68-8 at p. 46.)

    35. Pindek testified that he was told by Heller that the reason the

       Dealerships wanted to sell the vehicles to Sports Car Leasing between




                                  9
Case 5:18-cv-05451-JLS Document 90 Filed 03/29/21 Page 10 of 26




       September and December of 2018 was that the Dealerships needed to

       meet their manufacturer’s quotas. (Id. at p. 60.)

    36. As of 2018, Heller had known and conducted business with Cohen for

       about ten years. (SOF ¶ 16.)

    37. Later in 2018, separate Dealership employees Jeff Lieber and John

       Stefanidis called Heller to inform him that they had several additional

       vehicles that they were looking to sell. (SOF ¶ 17.)

    38. At this time, Heller was informed that Cohen no longer was employed

       by the Dealerships. (SOF ¶ 18.)

    39. When Heller inquired of Cohen’s replacement about the reason for

       Cohen’s departure, he was told: “went before me.” (SOF ¶ 19.)

    40. On September 18, 2018, November 30, 2018 and December 10, 2018,

       Sports Car Leasing purchased a total of 79 vehicles (the “Vehicles”)

       from the Dealerships which are the subject of this suit. (Pindek Dep.

       ECF 68-8 at 76; Ex. 4.) The purchases made on September 18, 2018

       were made directly from the Dealerships. The purchases made on

       November 30, 2018 and December 10, 2018 were made through the

       intermediary, Sound Motors.

    41. Sports Car Leasing also purchased additional lots of vehicles directly

       from the Dealerships on September 26, 2018 and September 28, 2018

       (ECF 71-15, Ex. 2.), similar to the purchases it made on September

       18, 2018. It is noteworthy that Nissan did not challenge these two

       additional purchases.



                                 10
Case 5:18-cv-05451-JLS Document 90 Filed 03/29/21 Page 11 of 26




    42. In 2018, the Dealerships sold additional vehicles to two New Jersey

       wholesalers, Concours Motors, Inc. and 800 E Street, LLC. (ECF 2-10,

       Exs. G and H.) Although both Concours Motors and 800 E. Street were

       originally named as Defendants in the New Jersey litigation, the

       Second Amended Complaint did not name either of these entities as

       defendants.

    43. Heller testified that at the time he purchased the Vehicles on behalf of

       Sports Car Leasing, he was unaware of any actual or rumored financial

       difficulties the Dealerships were having. (Heller Dep. ECF 68-3 at pp.

       32-33.)

    44. Sports Car Leasing did not perform UCC searches for any of the

       Vehicles sold to it by the Dealerships. (See Sports Car Leasing’s

       Response to Requests for Admissions at ¶ 3 ECF 68-10.)

    45. Pindek testified that he did not personally inspect any of the Vehicles

       prior to purchasing them. (Pindek Dep. ECF 68-8 at 61:14-16.)

    46. Sports Car Leasing did not take any steps to determine whether the

       Vehicles were subject to floor plan financing liens. (SOF ¶ 20.)

    47. Pindek testified that Sports Car Leasing did not take any steps to

       determine if the Vehicles were floor planned because “it’s not usually a

       problem when you pay for a car and receive a title.” (Pindek Dep. ECF

       68-8 at 78:6-17.)

    48. Pindek testified that he was told by Heller that the reason the Vehicles

       were being sold wholesale was so that the Dealerships could meet



                                 11
Case 5:18-cv-05451-JLS Document 90 Filed 03/29/21 Page 12 of 26




       their manufacturer’s quotas. Pindek Dep. (ECF 68-8 at 60:11-22.)

       Pindek testified that he did not communicate with the Dealerships or

       anyone else regarding the reasons why the Vehicles were being sold

       wholesale. (Id. at 60:23-61:4.)

    49. Sports Car Leasing used Sound Motors, a New Jersey entity, as an

       intermediary to purchase 34 of the 79 Vehicles MSO-only. (Id. at

       53:14-20); see also, Sports Car Leasing Spreadsheet, (ECF 68-11.)

       Sports Car Leasing claims the reason it did so was because Sports

       Car Leasing, as a Pennsylvania entity buying from New Jersey

       Dealerships was able to transform the MSOs into titles for a much

       lower cost by using a New Jersey entity, Sound Motors.

    50. Heller testified that Sports Car Leasing had used Sound Motors as an

       intermediary for some of the vehicles it purchased from the

       Dealerships prior to September, 2018. (Heller Dep. ECF 68-3 at p. 38.)

    51. Pindek, however, testified, that Sports Car Leasing had never used

       Sound Motors as an intermediary except for the Vehicles at issue in

       this case. Pindek Dep. (ECF 68-8 at p. 59:8-11.)

    52. Prior to its purchase of the Vehicles, Sports Car Leasing anticipated

       that the Vehicles were held by the Dealerships with MSOs, rather than

       regular titles. (See Sports Car Leasing’s Response to Requests for

       Admissions at ¶ 7 ECF 68-10.)

    53. According to Pindek, a regular title is issued with a vehicle when the

       vehicle is sold and transferred to somebody’s name. Pindek Dep. (ECF



                                 12
Case 5:18-cv-05451-JLS Document 90 Filed 03/29/21 Page 13 of 26




       68-8 at 50:5-7.) Pindek testified that without first receiving a regular

       title, Sports Car would not have been able to resell the Vehicles to a

       third-party. (Id. at 51:5-6.) He further testified that a vehicle bearing an

       MSO title only can be sold to authorized dealers of that car’s make. (Id.

       at 51:8-23.)

    54. Sports Car Leasing purchased each of the Vehicles at prices roughly

       equivalent to the unadjusted MMR value of the respective Vehicle.

       (See ECF 68-9 at Ex. C; compare ECF 68-9 at Ex. E.)

    55. Almost all Vehicles that Sports Car Leasing purchased from the

       Dealerships had less than fifty miles on their odometers when

       purchased. (ECF 68-9, Ex. F.)

    56. Forty-seven of the Vehicles were from model year 2018; 18 of the

       Vehicles were from model year 2019; five of the Vehicles were from

       model year 2017; and one of the Vehicles was from model year 2015.

       (ECF 68-9, Ex. C.)

    57. Even though the Dealerships had financed the Vehicles through NMAC

       for $2.98 million (about $37,700 per vehicle), Sports Car Leasing (on

       its own or through Sound Motors) paid the Dealerships only

       $1,599,500 (about $20,250 per vehicle) for the Vehicles. (ECF 21 at ¶¶

       32,37; ECF 68-9, Ex. C.) Of the 79 Vehicles, 34 of were purchased by

       Sound Motors in the amount of $919,581.39. (ECF 68-9, Ex. C.)

       Between November 7, 2018 and December 17, 2018, Sports Car




                                  13
Case 5:18-cv-05451-JLS Document 90 Filed 03/29/21 Page 14 of 26




       Leasing sold 42 of the Vehicles to third-party customers through the

       Manheim auction. (ECF 68-9, Ex. C.)

    58. Sports Car Leasing did not buy any of the Vehicles from the

       Dealerships after Nissan declared the Dealerships in default.

    59. On December 18, 2018, NMAC filed the original Complaint and

       concurrently moved the Court for, among other things, a temporary

       restraining order and/or preliminary injunction (“TRO”) which would

       prevent Sports Car Leasing from disposing of additional Vehicles.

       (ECF 1 and 2.)

    60. On December 19, 2018, the Court issued a TRO which prevented

       Sports Car Leasing from selling or otherwise transferring any of the

       remaining Vehicles. (ECF 6.) Nevertheless, Sports Car Leasing sold

       an additional thirteen Vehicles through Manheim in January and

       February 2020. (ECF 68-9, Ex. C; ECF 68-8 at 83:15-21.)

    61. On September 19, 2019, the Court issued an Order compelling the

       sale of the remaining Vehicles. (ECF 49.) Sports Car sold fourteen of

       the 23 remaining Vehicles pursuant to the Court’s Order. (ECF 68-11.)

    62. On November 5, 2019, counsel for NMAC sent counsel for Sports Car

       Leasing a letter requesting the status and location of the remaining

       nine Vehicles that were unaccounted for. (See 11/05/19 Letter from

       Matthew A. Lipman, Esq., ECF 68-13.) NMAC did not receive a

       response to its request and Sports Car Leasing still has not provided

       any information regarding the status of the remaining nine Vehicles.



                                 14
         Case 5:18-cv-05451-JLS Document 90 Filed 03/29/21 Page 15 of 26




       The parties have also submitted expert reports. Nissan’s expert, Randall Thorp

(“Thorp”), is an automotive professional who has for more than four decades operated

automobile dealerships and used car operations in several states across America. (ECF

68-12, Ex. A, p. 6.) Thorp has 20 years of auction experience. (Id.) In 2016, as a

Corporate Used Car Director, he was responsible for the wholesale of over 10,000

vehicles at Mannheim auctions in five states. (Id.)

       Thorp opines that Sports Car Leasing did not use due diligence in seeking

information as to liens on the inventory of the Dealerships. (Id. at p.8.) Specifically,

Thorp opines that “[i]t should have been a red flag to Mr. Pindek because a new car

dealer was willing to sell its inventory at a fire sale price of less than one third of what

the dealer paid.” (Id.) Thorp states that regarding due diligence when purchasing used

vehicles, “dealers frequently consult title search companies like AutoCheck and Carfax.

These services notify the purchaser of title history on the vehicle and issues like lien

holder information, state of origin, mileage discrepancy, flood damage, accidents, lemon

law and other issues that can affect the value of the vehicle.” (Id.) Thorp further explains

that “[i]n my experience it is buyer beware and every transaction especially one this

large, he would have taken a first, a second even a third look before moving ahead

considering Mr. Pindek borrowed money to make the deal as he testified on page 70.”

(Id. at 8-9.)

       Thorp opines that “Sports Car Leasing knew something was wrong with this

transaction.” (Id. at 9.) He bases his opinion on: 1) after the Vehicles were converted



                                              15
        Case 5:18-cv-05451-JLS Document 90 Filed 03/29/21 Page 16 of 26




from MSOs into New Jersey titles, the vehicles became, in his opinion, worth less than if

they had been left on the MSO, yet 26 of the vehicles were bought at the Auction by

new Nissan and Infiniti dealers; 2) the Vehicles were sold during the months of

November and December which, according to Thorp, are the very worst months for

selling used cars. Thorp states that the Vehicles were sold during these months so that

Nissan would not find out; 3) the vast majority of the Vehicles had less than 50 miles on

the odometer and that the vast majority of the Vehicles were sold on Mannheim’s Online

View Exchange at a fixed price of average MMR value between 96.3% and 116% of

average MMR. Thorp opines that the sale price of the vehicles was so good that they

were sold the same day they were registered for sale; 4) a person doing business

everyday in the market would have known the Dealerships were having issues which

should have raised suspicions with the transactions. (Id. at pp. 9-10.)

       According to Thorp, the $1,599,500 that Sports Car Leasing paid for the Vehicles

(to both the Dealerships and to Sound Motors) reflected the unadjusted MMR value of

the Vehicles and was vastly lower than the MSO value of the Vehicles. (Id. at p.3.)

Thorp further stated that if Sports Car Leasing had kept the Vehicles on the original

MSOs and sold them to authorized dealers as new cars, Sports Car Leasing would

have received an amount much closer to MSRP value for the Vehicles. (Id.)

       Thorp stated that in his four decades in the automotive industry, he has never

heard of nor witnessed wholesalers buying new car inventory. (Id. at p. 10.) Although

Thorpe stated that dealers do “punch” or “RDR” cars from time to time in order to meet

factory performance reward programs, they do not wholesale such cars. (Id.) Rather,




                                            16
        Case 5:18-cv-05451-JLS Document 90 Filed 03/29/21 Page 17 of 26




dealerships move the punched cars to the used car department and sell them at used

car prices to a retail customer. (Id.)



       Sports Car Leasing’s expert, Michael P. Fleischer, Sr., (Fleischer”) has worked in

the automobile industry since 1995, including for approximately nine years as the

Finance Manager for Eisenhauer Nissan and six years as General Sales manager for

Eisenhauer Nissan. (ECF 71-3, Ex. A at p. 7.) According to Fleischer, during his time as

General Sales Manager for Eisenhauer Nissan, there was “very intense pressure” to

meet Nissan’s monthly quotas (Id. at p. 9) and that it was “extremely difficult” to meet

Nissan’s quotas “with retail sales alone.” (Id.) According to Fleischer, it was “necessary

to sell our cars at very low prices, with little or no profit margin, and very often at a loss,

in order to meet our quota.” (Id.) In some cases, Fleischer sold large volumes of cars to

Enterprise Rental at a significant loss just so Eisenhauer Nissan could earn the

incentive compensation paid by Nissan for meeting the monthly quota. (Id.) According to

Fleischer, Nissan did not care what price Eisenhauer sold vehicles for as long as

Eisenhauer met its floor plan obligations. (Id.)

       Fleischer goes on to state that “[o]nce a car is titled [or punched] it is technically

deemed a used car no matter how many miles are on the car. The number of miles on

the vehicle does not matter. It cannot be re-sold as a new vehicle. It is less valuable

than a vehicle that has never had a title issued.” (Id. at 10.) Fleischer also states that

“[o]nce a car is titled, all manufacturer’s rebates are no longer available to the customer

and the vehicle warranty begins to run.” (Id.)




                                              17
        Case 5:18-cv-05451-JLS Document 90 Filed 03/29/21 Page 18 of 26




       In conclusion, Fleischer opined that the purchase of the Vehicles by Sports Car

Leasing was in the ordinary course of business. (Id. at 13.) According to Fleischer,

“[w]holesalers perform a service to benefit dealerships, including these Dealerships, to

move excess inventory to meet sales targets.” (Id.) Fleischer observed that over the

course of two years, Sports Car Leasing bought several packages of vehicles from the

Dealerships, based on contacts from the Dealerships and with prices (based on MMR)

set by the Dealerships. Fleischer noted that in 2017, “Sports Car re-sold vehicles it

bought from the Dealerships at wholesale prices with the actual knowledge of

NMAC/NNA who did not send any notice or complain to Sports Car or the Dealerships.

Sports Car paid for the cars at the time it brought them and would not control whether or

not the Dealerships paid money to NMAC. It resold them at auction at a small profit

which proves that the amount paid by Sports Car was fair market value. Sports Car did

not buy cars from the Dealerships after being put on notice that the Dealerships had not

paid their floor plan obligations to NMAC.” (Id.)



       Nissan first argues that it is entitled to summary judgment on Counts II

(declaratory judgment) and III (conversion) of the Amended Complaint because Nissan

maintains superior possessory rights in the Vehicles through properly perfected

purchase-money security interests.

       Under Pennsylvania law, conversion is defined as the deprivation without

permission of a plaintiff’s right to a chattel. Chrysler Credit Corp. v. Smith, 643 A.2d

1098, 1100 (Pa. 4 Super. Ct. 1994). Pennsylvania law further recognizes money as a

permissible subject of conversion. Francis J. Bernhardt, III, P.C. v. Needleman, 705



                                             18
        Case 5:18-cv-05451-JLS Document 90 Filed 03/29/21 Page 19 of 26




A.2d 875, 878 (Pa. Super. Ct. 1997) (imposing conversion liability on a law firm’s failure

to remit settlement proceeds)

       Nissan argues that the titles to the Vehicles which Sports Car Leasing received

from the Dealerships (and Sound Motors) were void which automatically rendered the

sale of the Vehicles a nullity and therefore Sports Car Leasing converted the Vehicles.

Sports Car Leasing responds that it received not void but voidable titles from the

Dealerships and therefore the titles to the Vehicles would be allowed to pass to Sports

Car Leasing as long as Sports Car Leasing purchased the Vehicles in good faith and in

the ordinary course of business.

       Under Pennsylvania law, “[I]n order to possess voidable title, one must obtain

goods through the assent of the original owner, but not necessarily acquire good title.”

Empire Fire and Marine Insurance Co. v. Banc Auto, Inc. 897 A.2d 1247, 1250 (Pa.

Super. 2006) citing In re Hennessy 494 A. 2d 853, 856 (Pa. Super.1985). “Void title, on

the other hand, derives from a situation where the goods were not obtained through the

assent of the original owner.” Id. “In common application, this means if goods are stolen

and resold, no good title can be transferred because the thief has never had proper title

to the goods and so cannot pass good title to another. However, if the goods are

obtained through the consent of the original owner, even though that original owner may

have been fraudulently induced to part with the goods, title is merely voidable and a

buyer in good faith may still obtain title to the goods.” Empire, supra.

       The Uniform Commercial Code, as adopted in Pennsylvania, further describes

the passing of title: “Unless otherwise explicitly agreed title passes to the buyer at

the time and place at which the seller completes his performance with reference to the



                                             19
        Case 5:18-cv-05451-JLS Document 90 Filed 03/29/21 Page 20 of 26




physical delivery of the goods, despite any reservation of a security interest and

even though a document of title is to be delivered at a different time and place,

and in particular and despite any reservation of a security interest by the bill of lading.”

13 Pa.C.S. § 2401(2).


       The power of transfer and entrustment are addressed in Section 2403 of the

UCC. The full text of the section is as follows:


              Power to transfer;        good    faith   purchase   of   goods;
              “entrusting”.

              (a) Transfer of title. --A purchaser of goods acquires all title
              which his transferor had or had power to transfer except that
              a purchaser of a limited interest acquires rights only to the
              extent of the interest purchased. A person with voidable
              title has power to transfer a good title to a good faith
              purchaser for value.      When goods have been delivered
              under a transaction of purchase the purchaser has such
              power even though:

              (1) the transferor was deceived as to the identity of the
              purchaser;

              (2) the delivery was in exchange for a check which is later
              dishonored;

              (3) it was agreed that the transaction was to be a “cash
              sale”; or

              (4) the delivery was procured through fraud punishable as
              larcenous under the criminal law.

              (b) Transfer by merchant entrusted with possession of
              goods.--Any entrusting of possession of goods to a
              merchant who deals in goods of that kind gives him power to
              transfer all rights of the entruster to a buyer in the ordinary
              course of business.

              (c) Definition of “entrusting”.--“Entrusting” includes any
              delivery and any acquiescence in retention of possession

                                               20
        Case 5:18-cv-05451-JLS Document 90 Filed 03/29/21 Page 21 of 26




              regardless of any condition expressed between the parties to
              the delivery or acquiescence and regardless of whether the
              procurement of the entrusting or the disposition of the goods
              by the possessor has been such as to be larcenous under
              the criminal law.

13 Pa.C.S. § 2403.

       Based on this authority, once Nissan voluntarily delivered and entrusted the

Vehicles to the Dealerships (which obviously deal in selling Nissan vehicles) and

acquiesced in the Dealerships’ retention of possession of the vehicles (indeed, the

WSAs between Nissan and the Dealerships specified the location of the cars), the

Dealerships obtained the titles to the Vehicles, despite not having any document of title

and despite any reservation of a security interest by Nissan. The Dealerships were

thereafter free to sell the Vehicles to a buyer in good faith. As a result, all of the titles

Sports Car Leasing received were voidable, but not void.

       We now turn to the effect of Nissan’s entrustment, specifically that provided in 13

Pa.C.S. § 2403(b). The plain language of this subsection establishes that upon

entrustment, the Dealerships, as merchants who deal in goods of that kind (cars), had

the power to transfer the rights of the entruster (Nissan) to a buyer in the ordinary

course of business.

       Under Pennsylvania's version of the UCC, the term “buyer in the ordinary course

of business” is defined, in pertinent part, as follows:


              A person that buys goods in good faith, without knowledge
              that the sale violated the rights of another person in the
              goods, and in the ordinary course from a person, other than
              a pawnbroker, in the business of selling goods of that
              kind. . .




                                               21
        Case 5:18-cv-05451-JLS Document 90 Filed 03/29/21 Page 22 of 26




              (i) A person buys goods in the ordinary course of business if
              the sale to the person comports with the usual or customary
              practices in the kind of business in which the seller is
              engaged or with the seller's own usual or customary
              practices.

13 Pa.C.S. § 1201(9)(i)(emphasis added.)

       The UCC specifically defines the term “knowledge” as meaning “actual

knowledge.” See 13 Pa. C.S.A.§ 1202(b) (emphasis added). By contrast, the UCC

states that a person has “Notice” of a fact if the person: (1) has actual knowledge of it;

(2) has received a notice or notification of it; or (3) from all the facts and circumstances

known to the person at the time in question, has reason to know that it exists. ” See 13

Pa.C.S. § 1202(a). Thus, despite Nissan’s arguments to the contrary, the term

“knowledge” as used in Pennsylvania’s version of the UCC is limited to actual or

subjective knowledge and does not include constructive knowledge or suspicion. If the

UCC meant otherwise, it easily could have defined “knowledge” in the same manner it

defined “notice.” See also KDG Auto Sales, Inc. v. Asta Funding, Inc., 781 A.2d 202,

204 fn 3 (Pa. Super. 2001), (Section 1201 “prohibits a buyer in the ordinary course from

having actual knowledge that the sale is in violation of a security interest of a third

party.”) (emphasis added.)

       However, a buyer is still acting in the ordinary course of business even if the

buyer knows of the existence of a perfected security interest. See 13 Pa.C.S. § 9307(a)

(“A buyer in the ordinary course of business…takes free of a security interest created by

his seller even though the security interest is perfected and even though the buyer

knows of its existence.”) Therefore, in order to not be considered a buyer in the ordinary

course of business, the buyer must not only have actual knowledge of a security interest



                                             22
           Case 5:18-cv-05451-JLS Document 90 Filed 03/29/21 Page 23 of 26




in the goods by a third party, but must also have actual knowledge that the proposed

sale to that buyer is in violation of the third party’s security interest. 13 Pa.C.S. §

1201(9) See also Key Corporate Capital, Inc. v. Tilley, 2006 WL 487936 at *2 (E.D. Pa.

Feb. 27, 2006), aff’d.,Key Corporate Capital, Inc v. Tilley, 216 Fed. Appx. 193, 195-96

(3d Cir. 2007).

       Here, there is no evidence in the record that Sports Car Leasing actually knew

at the time it purchased Vehicles from the Dealerships that any of the Vehicles were

either subject to a security interest by Nissan (even if it suspected as much) and more

importantly, actually knew that the Dealerships were violating Nissan’s security

interest in the Vehicles by selling the Vehicles to Sports Car Leasing out of trust. Most

significantly, it is undisputed that none of the Vehicles were purchased by Sports Car

Leasing from the Dealerships after Nissan had declared the Dealerships to be in

default.

       The Dealerships’ sale of the Vehicles also comported with the Dealerships’ own

usual or customary practices. The record reveals that the Dealerships had been selling

cars wholesale to Sports Car Leasing for almost two years, beginning on January 27,

2017 until Nissan raised an issue about the lot sold on September 18, 2018. Besides

Sports Car Leasing, the Dealerships also sold vehicles in 2018, to two New Jersey

wholesalers, Concours Motors, Inc. and 800 E Street, LLC. (ECF 2-10, Exs. G and H.)

Moreover, Fleischer confirmed that dealerships will sell vehicles wholesale as a way to

meet stringent manufacturer’s quotas. And Pindek testified that Sports Car Leasing

buys 90-95 percent of its vehicles from dealerships. (Pindek Dep. ECF 68-8 at 17-18;

Heller Dep. ECF 68-3 at 26.)



                                              23
        Case 5:18-cv-05451-JLS Document 90 Filed 03/29/21 Page 24 of 26




       Being a buyer in the ordinary course of business also requires the buyer to have

acted in good faith. The Pennsylvania version of the UCC defines “Good faith” as

“[h]onesty in fact and the observance of reasonable commercial standards of fair

dealing.” 13 Pa.C.S. § 1201(20). The definition of “honesty in fact” must also be viewed

subjectively. Hartford Accident Indemnity Company v. First Pennsylvania Bank, Nat’l

Ass’n., 859 F. 2d 295, 297 (3d Cir. 1988).

       Pindek testified (and Heller confirmed) that over the past ten years, Sports Car

Leasing has purchased 90 to 95 percent of its vehicles from dealerships. (Pindek Dep.

ECF 68-8 at 17-18; Heller Dep. ECF 68-3 at 26.) Indeed, Heller testified that Sports Car

Leasing will sometimes purchase anywhere from one, five, ten or “whatever they have

to sell” vehicles from dealerships. (ECF 68-8 at 28.) Pindek further testified that

dealerships sometimes need to sell vehicles in groups in order to meet the

manufacturer’s quota. (ECF 68-3 at 31.) Fleischer confirmed this in his expert report.

According to Fleischer, during his time as General Sales Manager for Eisenhauer

Nissan, there was “very intense pressure” to meet Nissan’s monthly quota. (ECF 71-3 at

9.) and that it was “extremely difficult” to meet Nissan’s quotas “with retail sales alone.”

(Id.) Fleischer opined that “[w]holesalers perform a service to benefit dealerships,

including these Dealerships, to move excess inventory to meet sales targets.” (Id. at

13.) And Pindek testified that he was told by Heller that the reason the Dealerships

wanted to sell the Vehicles was because the Dealerships needed to meet their

manufacturer’s quotas. (ECF 68-8 at 60.) So at least from Sports Car Leasing’s point of

view, there was nothing unusual about Sports Car Leasing making wholesale purchases

from the Dealerships.



                                             24
        Case 5:18-cv-05451-JLS Document 90 Filed 03/29/21 Page 25 of 26




       The record further reveals that Cohen and Heller had known and conducted

business with each other for about 10 years. In fact, prior to purchasing the Vehicles in

three lots from the Dealerships from September through December of 2018, Sports Car

Leasing had already purchased similar vehicles from the Dealerships as far back as

January 27, 2017 at wholesale prices in lots as small as one and as large as 111. (Id.

at 43, 45; ECF 71-15, Ex. 2.) Indeed, Sports Car Leasing made 31 separate purchases

of lots of vehicles from the Dealerships between January 27, 2017 and December 10,

2018. (ECF 71-15, Ex. 2.) Sports Car Leasing even purchased lots of similar vehicles

from the Dealerships on September 26, 2018 and September 28, 2018 which was after

Sports Car Leasing’s first purchase of the Vehicles that are the subject of this litigation

on September 18, 2018. (Id.) Yet, Nissan never complained that these two September,

2018 purchases nor any of the other numerous purchases by Sports Car Leasing of

Dealership vehicles that began on January 27, 2017 violated Nissan’s security interests

in those vehicles.

       Although Nissan points out with respect to the Vehicles, Sports Car Leasing did

not perform a U.C.C. search with the Office of the Secretary of the Commonwealth to

determine whether Nissan had a first priority lien on the vehicles, did not check with

Nissan to see if the Vehicles were subject to floor plan financing and did not conduct

any personal inspections of any of the Vehicles, there is no evidence in the record that

Sports Car Leasing had ever taken any of these actions on the previous 28 occasions it

purchased vehicles from the Dealerships beginning on January 27, 2017. The record

seems to be that Sports Car Leasing operated as it always did in the past. Again, there

were no documented complaints by Nissan as to all these prior purchases. As a result,



                                             25
        Case 5:18-cv-05451-JLS Document 90 Filed 03/29/21 Page 26 of 26




there is nothing in the record or the history of their transactions that should have caused

Sports Car Leasing to be suspicious of the sale of the Vehicles by the Dealerships on

just the three occasions that are the subject of this litigation as opposed to the myriad of

prior similar transactions between the parties. Obviously, Sports Car Leasing had

developed a relationship with the Dealerships over almost two years based on trust and

Sports Car Leasing did not believe it was necessary to perform U.C.C. searches or

personal inspections of the Vehicles. The Court concludes that Sports Car Leasing has

met all the requirements for being a buyer in the ordinary course of business as that

term is defined in Pa.C.S.§ 1201 and that it received good title to the Vehicles.

       As a result, Nissan’s security interest in the cars was discontinued upon their

sale to good faith buyer Sports Car Leasing in the ordinary course of business,13

Pa.C.S. § 2403(b), and Sports Car Leasing cannot be liable to Nissan for conversion or

replevin. There may be other parties responsible to Nissan for what happened here but

there is no legal remedy for redress as to this particular Defendant.




                                            26
